 DELMAR GARDENS,INC.309Delmar Gardens,Inc.andService Employees Interna-tionalUnion,Local50,AFL-CIO.Case14-CA-6520July 19, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 9, 1972, Trial Examiner Thomas F.Maher issued the attached Decision in this proceed-ing.Thereafter, both General Counsel and Respon-dent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer'sDecision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,'and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint be, and it hereby is, dismissed inits entirety.IContrary to the Trial Examiner's finding, employee Ware did nottestify that employees had inquired concerning their raises,but only thatGrossberghad so statedWare's testimonywas admissible andnonobiectionabie to show what Grossberg said,but is hearsay and notprobative to show the truth of what Grossberg said We do not rely onthe finding by the Trial Examiner that the employees had in fact askedGrossberg concerning their raisesWe rely, rather, on record evidencethat, in each of the past 3 years, most of Respondent'semployees hadreceived a third-quarter raise,which, in 1971,appears to have been heldup by the Wage-Puce Freeze With this pattern shown,Grossberg'sspeech of October 26,and his grant of increases when the freeze wasover,cannot be found violative of Sec 8(a)(1)TRIAL EXAMINER'S DECISIONInc.,Respondent herein,alleging violations of Section8(a)(1) of the NationalLaborRelationsAct asamended(29U.S.C., Sec. 151,et seq.),herein calledtheAct.Thereafter,on December16, 1971, the ActingRegionalDirectorissued hisReport on Objectionsaffecting theresults of the election held pursuant to an agreement forconsent election among Respondent's employees in Case14-RM-414,togetherwith hisorder directing a hearing onsaid objectionsand an orderconsolidating the two casesfor trial herein.In its duly filed answer Respondent, whileadmitting certain allegations of the complaint,denied thecommissionof anyunfair labor practices.Pursuant to notice a trial washeld beforeme in St.Louis,Missouri,where all parties were present,represented bycounsel,and affordedfull opportunity to be heard,presentoral argument,and file briefs with me. Briefswere filed byboth General Counsel andRespondenton January 31, andFebruary 1, 1972, respectively. Upon consideration of theentire record,including the briefs filed with me, andspecifically upon myobservation of each witness appearingbefore me,' I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE NATURE OF RESPONDENT'S BUSINESSDelmar Gardens,Inc., is a Missouri corporation main-taining its office and facility in UniversityCity,Missouri,where it is engaged in the operation of a nursing home,providing nursing and custodial care and related services.During the most recent annual period Respondent, in thecourse and conduct of its business operations,derivedgross revenues in excess of $100,000 from the operation ofitsnursing home,and it purchased and caused to betransported to itsUniversity City,Missouri,facility goodsand materials valued in excess of $10,000, of which goodsand materials valued in excess of $10,000 were thustransported directly from points located outside the Stateof Missouri.Upon the foregoing stipulated facts I conclude and findthat the Respondent is an employer engaged in commercewithin the meamng of Section 2(6) and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDIt is admittedand I accordinglyconclude and find thatServiceEmployeesUnion,Local 50,AFL-CIO, theCharging Partyherein,is a labor organization within themeaning of Section2(5) of the Act.STATEMENT OF THE CASETHOMAS F. MAHER,Trial Examiner:Upona charge filedon November9, 1971, byService Employees Union, Local50,AFL-CIO, herein called the Union, the ActingRegional Director for Region 14 of the National LaborRelationsBoard,herein called the Board,issuedacomplaint on December 15, 1971, against Delmar Gardens,III.THE UNFAIR LABOR PRACTICESA.TheUnion'sEffortToOrganize Respondent'sEmployeesSometime in early October 1971,Henry Grossberg,Respondent's vice president and administrator, observedthat the premises were being picketed by unidentifiediBishop and Malco,Inc,159 NLRB1159, 1161198NLRB No. 57 310DECISIONSOF NATIONALLABOR RELATIONS BOARDindividuals. It soon came to his attention that deliveriesand services to the facility were being curtailed as aconsequence of the picketing. It was determined that theactivitywas being conducted by the Union seekingRespondent's recognition as the bargaining representativeof the employees. In accordance with appropriate proce-duresRespondent, on October 14, 1971, filed with theBoard a petition for an election among its employees andby an agreement for consent election executed on October29, 1971, an election was held on November 4, 1971. Atally of the results of the election disclosed that among 67eligible voters 8 selected the Union and 54 voted against it,with 5 additional votes challenged. Thereafter, on Novem-ber 16, 1971, following timely objections to the conductaffecting the results of the election filed by the Union, theRegional Director issued his report on objections. Thereinhe considered the two objections made, one being thesubject matter of a charge filed in Case 14-CA-6520, theinstant proceeding, relating to a promise of wage increasesin order to influence the employees to vote against theUnion and a subsequent granting of such an increase; thesecond objection being the Union's allegation that Respon-dent had caused one of its supervisors to act as its observerduring the election. By the Regional Director's order issuedtogether with his report these issues constitute the subjectmatter of this proceeding and will be disposed of herein.B.The Employee Meeting and Eventual WageIncreaseShortly afterRespondent'sOctober 14 filing of thepetition for an election, Vice President Grossberg tele-phoned their accountant to inquire if, in view of the priceand wage freeze currently in effect pursuant to PresidentialExecutive Order, it could increase the wages of employeeswho had not received wages for sometime previously. Inresponse, Sidney Gorenstein, the accountant, sent thefollowing to Respondent on October 19, 1971:This is to confirm our telephone conversation pertain-ing to the wage-price freeze currently in effect.In our conversation you stated to us that you verymuch desired to increase the wages of employees whohad not received a raise for some time, but wereperforming substantially the same duties.You also requested information as to whether employeswho had been hired on a temporary basis and served anapprenticeship period could have their wages raisedupon completion of their apprenticeship period.We posed these questions to the Internal RevenueService,who is in charge of the wage-price freezecurrently in effect and who interpret the guidelines setforth from time to time.With reference to your regular employes we are advisedthat the wages could not be raised at this time if theycontinue to perform the same duties and the same basicskillswere required in the performance of their job.With reference to your temporary employes, the wagescould be raised provided that the period of apprentice-ship did not exceed three months.As you know, the entire price-wage freeze law iscurrently under review and new guidlines are expectedto be issued by November 15. When theseguidelinesare released, I will contact you immediately.Should you have any other questions, do not hesitate tocall.Thereafter, on October 26, Grossberg called the employeestogether in three groups corresponding to their respectiveshifts.As credibly described by employee Idella Ware andnot denied by Grossberg, Grossberg spoke to them asfollows:He told us that he was calling us together because wehad been asking him about the raises, and he hadgotten a letter from his auditor stating that we had gotcaught in the freeze and that he could not give any raiseuntil after the freeze, which would be November 14 or15 . . . . And he passed the paychecks and he told usthat an election would be held November 4, 1971, towatch the bulletin board for the notice of the election,where it would be held and at what time . . . . If youwas off that day to be sure to come in and vote, vote ofyour own free choice, this is a free country, to vote asyou please to do.Employee Christine Jones credibly quoted Grossberg asreferring to the raise which they did not get in Augustbecause of the freeze.When Grossberg finished his speech he distributed theweekly paychecks. Normally, these were obtained in theoffice by the individual employees. It is to be noted thatprior to this meeting no one had spoken to the employeesabout the raises.Records submitted into evidence by counsel for theGeneral Counsel disclose that upon the lifting of the so-called "wage freeze" on November 14, 1971, the Respon-dent granted wages to a considerable number of itsemployees, in accordance with its earlier statement that itplanned to do so.C.ConclusionsRespondent's failure inAugust 1971 to grant theemployees what appears from its records to have been aperiodic wage increase and its granting of such an increaseinmid-November are, in and of themselves, normalbusiness operations. It is common knowledge that the priceand wage freeze imposed by Executive Order in mid-August precluded such increases for the time stated.Certainly, then, it would not seem unreasonable for anemployer to tell his employees why they were not receivingtheir raises, particularly since the rumors, reports, anddiscussions of the wage freeze could reasonably createquestions in the employees' minds. This typically normalsituation was complicated here, however, by the injectionof the Union into the picture.In early October, a union picket was observed walking infront of Respondent's establishment. Thereafter on Octo-ber 14 Respondent, by filing its petition with the Board,initiatedprocedures to obtain an employee election.Between then and October 19 it called its accountant to seewhat could be done about granting the raises held up inAugust, and on October 19 the accountant provided a fullexplanation of the wage-freeze situation which was thenconveyed to the employees in a meeting called for thatpurpose and also to remind them to vote in the election. DELMAR GARDENS, INC.This sequence of events adds to Grossberg's October 26speech to his employees a disturbing ingredient: That aninference may be drawn from the timing of the speech tosuggest that it was intended more to influence the course ofthe election than it was to explain why raises were notgranted 2 months ago. Such a motive would most certainlyconstitute an unlawful interference with the employees inthe exercise of their statutory right and I would so find butfor a chance remark of one of the witnesses testifyingconcerning the speech. Thus, employee Ware stated thatGrossberg "told us that he was calling us togetherbecausewe had been asking him about the raises. "Ihave no testimony before me to contradict Mrs. Ware'sstatement that inquiries had been made by the employeesconcerning the raise. If, then, they had been asking aboutthe raises,it is quite logical to expect Grossberg wouldanswer their questions. And this he did. It was certainlyfortuitous that questions about wage coincided with theappearance of the Union in front of this establishment. Butbe that as it may, as the record stands, it was the employeeswho generated the subject matter of wages, not Respon-dent.Upon the foregoing, therefore, any conclusion that theUnion's appearance motivated the wage raise speechwould be pure speculation on my part. Notwithstandingthe peculiar circumstances under which Grossberg gave hisspeech in which he explained the failure to grant wages andgave his assurances for future adjustments and linked thiswith an exortation to vote in the upcoming election, Icannot substitute my suspicions, however lively, for legalevidence and reasonable inferences drawn from it thatGrossberg thereby intended to interfere with, restrain, orcoerce its employees. Nor in the posture of the employeeshaving asked about the raises, can it be said that thetruthful and full answer to their inquiry would have thetendency of causing such results.What has been said above concerning the legal conse-quences of Grossberg's speech applies with equal force tothe raises given to the employees upon the termination ofthe freeze period in mid-November 1971. For, if it isproper,as I find it be, to explain the effects of the wageraise freeze and to give assurances of action to be takenwhen it is lifted, certainly it would be no less proper toimplement what has already been properly assured. Iaccordingly conclude and find that Respondent has notinterfered with, restrained, or coerced its employees and Irecommend that the complaint be dismissed in its entirety.D.The Supervisory Status of the Election ObserverIthas been alleged that the Respondent selected asupervisor,Mrs. Gladys Reeves, as its official observer inthe election held in Case 14-RM-414, thereby adverselyaffecting the outcome of the election. The basis for thisobjection finds no solid support in the Board's Rules andRegulations. Thus, Section 102.69, Series 8, provides "Anypartymay be represented by observers of his ownselection,subject to such limitations as the RegionalDirector may proscribe." I have not been advised of any311regulation promulgatedby theRegional Director for theBoard's Fourteenth Region that would proscribe the use ofsupervisory personnel as observers,nor does the recordshow that in this instance the Regional Director objectedto the selection of Mrs.Reeves.While the Board hastraditionally discouraged the designation of supervisoryemployees for this purpose,2ithas qualified its position.Thus, inWestinghouse Electric Corporation,118NLRB1625, 1626,the Board found to be without merit andoverruled an objection to the designation of a supervisorby an employer as its observer at a Board conductedelection.In finding it unnecessary to resolve the issue ofthe employees'supervisory status the Board overruled theobjection for the reason that the objection had not beenraised until after the election. So, in the instant caseobjectionto GladysReeves was not raised until the Unionfiled its formal objections with the Regional Director.There is no evidence whatsoever that the status of theemployer's observer was ever challenged at or prior to theelection.Accordingly,and within the purview of Section102.69 of the Rules and Regulations,Ifind that theemployer's designation of Gladys Reeves and her partici-pation in the election in that capacity was a matter withinthe sound discretion of the Regional Director, it having notbeen objected to by the Union.In any event, I have carefully studied the duties whichGladysReeves performed in her capacity as bookkeeperand secretary to the administrator of Respondent's facility.While it is true that on occasion she conveys orders andinstructions of Grossberg to individual employees, in hisabsence carries out certain previously assigned orders toemployees,and that she preliminarily interviews andscreens applicants for employment prior to their hire byGrossberg, I nevertheless find that these duties are purelyadministrative,sporadic,subject toGrossberg'sfinalcheck,and performed in the nature of a "straw boss,"which indeed she was,inher capacity as "the boss'secretary."Because I am not persuaded that GladysReeves' supervisory status has been established on thisrecord I conclude and find that regardless of anyproscription against the designation of supervisors aselection observersGladysReeves' designation as such, asan employee of the Respondent,and not its supervisor, wasentirely regular and proper.Iaccordingly overrule theobjection to the election based upon her designation asobserver.Upon the basis of the foregoing findings of fact,conclusions of law and the entire record herein, I herebyissue the following recommended:ORDERIt is recommended that the complaint in this matter bedismissed in its entirety.IT IS ORDERED that Case14-RM-414be severed fromCase 14-CA-6520 andthat it be remanded to the RegionalDirector for further action not inconsistent with thefindings and conclusions herein.2Burrows andSanborn, Inc,84 NLRB 304,The Ann ArborPress,88NLRB 391;PeabodyEngineeringCo,95 NLRB 952